ORDER
PER CURIAM.
On consideration of appellee’s petition for rehearing, it is
ORDERED that the petition for rehearing is granted to the extent that this court’s opinion filed November 24, 2004, is hereby amended as follows:
On page 2, last paragraph now reads:
We decline appellee’s invitation to decide the question of absolute immunity in the first instance. Accordingly, the judgment dismissing the complaint for failure to exhaust an administrative remedy is reversed and this case is remanded for consideration and action as the trial court deems appropriate on the remaining issues presented in the motion to dismiss. D.C.Code § 17-306 (2001).
On page 2, footnote 1, is deleted.